 



EXHIBIT 10.1
Confidential Severance Agreement and General Release
          PHOENIX FOOTWEAR GROUP, INC. (“Company”) and RICHARD E. WHITE
(“Employee”) hereby agree to end their employment relationship on the following
basis:
     1. Employee has submitted his voluntary resignation from all positions with
the Company effective June 30, 2006, and the Board effective May 10, 2006. He
will be paid his normal salary through that date, and any earned but unused
vacation (160 hours), both to be paid in full by June 30, 2006, whether or not
Employee signs this Agreement. In the meantime, Employee will cooperate fully
with an amicable and professional transition of responsibilities and perform any
duties required or actions requested by the Company. In addition, Employee will
by June 2, 2006, return to the Company all files, records, credit cards, keys,
equipment, and any other Company property or documents maintained by him for the
Company’s use or benefit.
     2. Employee represents that he is resigning voluntarily and is signing this
Agreement voluntarily and with a full understanding of and agreement with its
terms.
     3. In reliance on such voluntary resignation and representations and
releases in this Agreement, the Company will provide him with the following
additional pay and benefits:

  a.   Employee’s current salary of $41,666.67 per month, less legally required
deductions, payable on the Company’s normal pay dates to and including
November 30, 2007.     b.   If Employee exercises his COBRA rights in a timely
manner, the Company will continue to pay its share of such premiums, on the same
terms and conditions applicable to other Officers, through November 30, 2007. If
Employee exercises his conversion rights to maintain his current life and
disability plans, and such plans accept such conversion, the Company will pay
the premiums for continuation of such plans through November 30, 2007. If any
such plan cannot be continued in such manner, the Company will pay the premiums
for a reasonably comparable plan through November 30, 2007.     c.   If Employee
incurs actual out-of-pocket relocation expenses to move himself and his family
out of Southern California during the six months after the effective date of
this agreement which are not reimbursed by another party or employer, the
Company after reasonable verification will reimburse such expenses up to
$25,000.     d.   If Employee incurs an actual out-of-pocket mortgage penalty
expense from his present mortgage holder regarding his present

-1-



--------------------------------------------------------------------------------



 



      home in Rancho Santa Fe, the Company after reasonable verification by
Employee and the mortgage company will reimburse such expenses up to $25,000.

  e.   Employee may take the laptop and docking station in his office that he
has been using after a Company official removes any Company proprietary
information.     f.   Employee may retain the cell phone he has been using but
will pay all charges incurred after May 12, 2006 and promptly transfer it to a
new account in his name.     g.   Employee will retain access to his Company
email address through June 30, 2006 and the Company will provide an auto reply
feature if feasible for a reasonable time to advise emailers of his new contact
information.

Employee agrees that he is not entitled to receive, and will not claim, any
right, benefit, or compensation other than what is expressly set forth in this
paragraph, and hereby expressly waives any claim to any compensation, benefit,
or payment which is not expressly referenced in this paragraph, other than his
right to exercise any options he presently has in accordance with the terms of
the applicable grant and the stock option plan and any rights he has under the
Company’s 401k plan based on his June 30, 2006 resignation date. However,
Employee hereby agrees that in exchange for other benefits in this Agreement, he
has waived any right under Section 4(c) of his Employment Agreement or otherwise
to be awarded any options to purchase additional shares of Company stock.
     4. In exchange for the pay and benefits provided in paragraph 3, Employee
promises:

  a.   to keep this Agreement and its contents in complete confidence and not to
disclose the fact or terms of this Agreement or the fact or amount of these
additional payments to any person, including any past, present, or prospective
employee of the Company.     b.   not to disparage the Company or its products,
services, employees, or management.     c.   not to use or disclose any
confidential information, trade secrets, or financial, personnel, or client
information which he learned while employed by the Company.     d.   not to,
during the 12 months after the effective date of this Agreement, in any way,
directly or indirectly, for himself or for any other person, firm, corporation,
partnership, association or other entity, attempt to employ or enter into any
contractual

-2-



--------------------------------------------------------------------------------



 



      arrangement with any employee or former employee of the Company or any of
its direct or indirect subsidiaries, unless such employee or former employee has
not been employed by such entity for a period in excess of six months.

  e.   not to, during the 12 months after the effective date of this Agreement,
in any way, directly or indirectly, solicit to any persons or entities which are
or were customers of the Company during any portion of the severance period or
the 12 months preceding termination any products which are similar to products
which the Company is selling or has sold at any time during the severance
period.     f.   to reasonably cooperate with the Company with regard to any
legal, regulatory, or other matters which relate to the time he was employed by
the Company.

If Employee breaches any of the promises in this Agreement, the Company may stop
any payments or benefits otherwise owing under paragraph 3 and may seek
additional relief or remedy under paragraph 9 hereof.
     5. The Company’s Board of Directors agrees that it will not disparage
employee’s performance of his job. The Company’s public announcement of his
resignation will be consistent with the attached Exhibit A.
     6. Employee does hereby, for himself and his heirs, successors and assigns,
release, acquit and forever discharge the Company, and its officers, directors,
managers, employees, representatives, agents or attorneys, fiduciaries or
benefit plans, related entities, affiliates, successors, and assigns (the
Released Parties), of and from any and all claims, actions, charges, complaints,
causes of action, rights, demands, debts, damages, or accountings of whatever
nature, known or unknown, which he or his heirs may have against such persons or
entities based on any actions or events which occurred prior to the effective
date of this Agreement, including but not limited to those related to, or
arising from, Employee’s employment with the Company or his termination thereof.
     In exchange for material portions of the additional pay and benefits
provided in paragraph 3 and in accordance with the Older Workers Benefit
Protection Act, Employee hereby knowingly and voluntarily waives and releases
all rights and claims, known and unknown, arising under the Age Discrimination
In Employment Act of 1967, as amended, which he might otherwise have had against
the Released Parties regarding any act or omission which occurred on or before
the effective date of this Agreement.
     7. It is further understood and agreed that as a condition of this
Settlement, all rights under Section 1542 of the Civil Code of the State of
California are expressly waived by Employee. Such Section reads as follows:

-3-



--------------------------------------------------------------------------------



 



“A General Release does not extend to claims which a creditor does not know or
suspect to exist in his favor at the time of executing the Release, which if
known by him must have materially affected his settlement with the debtor.”
     8. This Agreement contains all of the terms, promises, representations, and
understandings made between the parties and supersedes any previous
representations, understandings, or agreements, except for (a) Section 5 of
Employee’s June 15, 2004 Employment Agreement, and (b) the Stock Option Plan,
both of which continue in full force and effect.
     9. Employee is hereby advised (a) to consult with an attorney prior to
signing this Agreement and (b) that he has 21 days in which to consider and
accept this Agreement by signing this Agreement, which should then be promptly
returned to the Company’s Board of Directors Member Fred Port. In addition,
Employee has a period of 7 days following his signing of this Agreement in which
he may revoke the Agreement. If Employee does not advise the Company (by a
writing received by Fred Port within such 7 day period) of his intent to revoke
the Agreement, the Agreement will become effective and enforceable upon the
expiration of the 7 days.
     10. Any dispute regarding the validity or terms of this Agreement or any
aspects of his employment or its termination and any other disputes between
these parties shall be resolved by an arbitrator selected in accordance with the
employment rules of JAMS in San Diego County, California as the exclusive remedy
for any such dispute, and in lieu of any court action, which is hereby waived.
The only exception is a claim by either party for injunctive relief pending
arbitration.

                      PHOENIX FOOTWEAR GROUP, INC.       RICHARD E. WHITE    
 
                   
 
                   
By:
  /s/ James R. Riedman       By:   /s/ Richard E. White    
 
 
 
         
 
   
 
                    Date Signed:       Date Signed    
 
                    May 10, 2006       May 10, 2006    

-4-